Beoyles, P. J.
1. The 1st and 2d special grounds of the motion for a new trial are so incomplete in themselves that it is impossible for this court to determine, without referring to other portions of the record, whether the admission of the evidence therein complained of was material error. These grounds, therefore, under repeated rulings of the Supreme Court and of this court, can not be considered.
2. The defendant was tried for perjury, it being charged in the indictment, in substance, that as a witness before the grand jury, upon a pending indictment for murder, he falsely swore that he was not present at the scene of the murder, and did not see the killing, nor any one shoot. Upon the trial he admitted that he appeared as a witness before the grand jury and there testified that he was not present at the scene of the murder, and did not see the killing, nor any one shoot, but contended that his testimony was true.' Under these circumstances the law of alibi was not involved in the case, and the judge erred in giving it in charge to the-jury; and a new trial is required.

Judgment reversed.


Bloodworth and Stephens, JJ., concur.